DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,348,501. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite nearly the same subject matter.  Both the instant application and the ‘501 reference recite receiving provider data, receiving conditional access data comprising an identifier of the conditional access system, generating a profile key from a customer product secret, and generating a rook key based on the profile key, chip key, and identifier.

Claim Objections
Claims 6, 7, 10, 12, 18, 19, 21, and 23 are objected to because of the following informalities:  
In claims 6 and 18, the terms Kcp and SSK should be in parentheses.  
In claims 7 and 19, “a root key” should read “the root key” and “intermedia” should read “intermediate”.
In claims 10 and 21, “a profile key” (twice) should read “the profile key” and “the identifier of the identifier of the at least one” should just read “the identifier of the at least one”.  Also, “a customer product secret” should read “the customer product secret”.
In claims 12 and 23, “a data provider key” should read “the data provider key”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 4, 7-9, 13-15, 19, 20, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: using the Kcp key in some way.  In the independent claims, a data provider key (Kcp) is received unique to the at least one data provider.  However, this key is not used in any way in the steps, and therefore, it is unclear what its use is within the method.  This is remediated in claims 3, 5, 6, 10-12, 16-18, and 21-23, in which the Kcp is used in the claims to either de-obfuscate or generate the CPS or SSK.  
Claims 6, 15-20, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 18 recite “the SSK is deobfuscated from the data provider key.  IT is unclear what is meant by “from the data provider key”.  Does this mean according to the data provider key?
Claims 15-20, 23, and 24 recite various “wherein” phrases.  All these claims are apparatus claims.  The wherein phrases add steps.  This creates confusion as to how the apparatus itself is limited.  For example, claim 15 recites: “the chip key (SSK) is received in obfuscated form from a one time programmed memory of a chip”.  There needs to be instructions which receive the chip key.  The examiner recommends reciting “the instructions further comprise instructions for receiving the chip key in obfuscated form….”  Claims 16-20, 23, and 24 could be amended similarly to recite how the instructions are further limited (thus further limiting the apparatus).
Allowable Subject Matter
No prior art was found which reads on the claimed subject matter at this time.  However, there are pending 112 rejections, and therefore, the claims are not allowed at this time.
The closes prior art is Lee (US 2010/0250388) which teaches A method and apparatus for limiting access to content protected by digital rights management (DRM) technology is disclosed. In accordance with the method, when a key pair for a license to reproduce DRM content is created, a determination is made as to whether an identification card is registered at a mobile communication server. If the identification card is registered at the mobile communication server, a first key pair is created using a unique identification stored on the identification card as a seed value. If the identification card is not registered at the mobile communication server, a second key pair is created using a random value as a seed value – abstract.  
However, the prior art does not teach the invention as claimed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday and Wednesday - Friday 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/LISA C LEWIS/Primary Examiner, Art Unit 2495